Citation Nr: 1202910	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  05-30 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased extraschedular disability evaluation for migraine headaches, rated 50 percent disabling.

2.  Entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1973 to January 1974.  

This matter came before the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2004 decision, by the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania, Regional Office (RO).   

In May 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the Board proceeding has been associated with the claims folder.  The Veteran requested an opportunity to provide further Board testimony, in a September 2011 statement; however, she has not indicated and the record does not reflect any change in relevant facts, circumstances or reasonable justification within such a short span of time (none was offered).  While VA's duty to assist includes affording the Veteran a personal hearing, the Board finds there is not a sufficient basis as to warrant additional hearing on this matter, especially given the favorable disposition below and the large number of Veterans patiently waiting for the opportunity to testify at a Board hearing. Therefore, the Veteran's request is denied.  

The Board previously remanded the matters on appeal in July 2009 and June 2010.  


FINDINGS OF FACT

1.  The Veteran's service-connected migraine headaches present an exceptional or unusual disability picture.

2.  Resolving all reasonable doubt in her favor, effective May 7, 2004, the overall disability picture for service-connected migraine headaches most closely approximates a 60 percent disability evaluation.  

3.  Resolving all reasonable doubt in her favor, since May 7, 2004, the Veteran has been unemployable as a result of her service-connected migraine headaches.  


CONCLUSIONS OF LAW

1.  The criteria of a 60 percent extraschedular disability evaluation for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2011).

2.  Since May 7, 2004, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The notification letters sent in June 2004, June 2006, July 2008 and June 2010 provided the Veteran with an explanation of the type of evidence VA would attempt to obtain on her behalf.  The letters also informed the Veteran that evidence must demonstrate a greater level of disability than previously assessed to establish an increased evaluation, and that the VA would attempt to obtain relevant records to assist her in supporting her claims.  The aforementioned letters further requested the Veteran furnish the VA with any relevant treatment dates.  Further, after the July 2005 Statement of the Case (SOC) and respective August 2008 and February 2010 Supplemental Statements of the Case (SSOCs) were issued, which provided the relevant diagnostic criteria, the Veteran was provided the opportunity to provide additional evidence (which she did) and her claims were appropriately readjudicated.  The purpose of VA's notice requirements have been met, and VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.  In any event, the Board finds that any error in the content of a particular notice, or to its timing rendered harmless as the Veteran had a meaningful opportunity to participate in the adjudication process and was not prejudiced by any notice deficiency.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Additionally, VA has obtained the Veteran's service and post-service treatment records and her Social Security Administration (SSA) folder.  The Veteran has also been provided appropriate VA examinations and she has been provided a Board hearing in connection with her present claims.  Further, the Veteran has not identified any additional evidence VA should seek to obtain on her behalf, nor is any such evidence reasonably indentified by the record.  The AMC/RO has also substantially, if not fully, complied with the July 2009 and June 2010 Board remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  In light of the foregoing, VA has made all reasonable efforts to assist the Veteran substantiate her claims and legally need not undertake any further efforts to further development the claims.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing to (I) fully explain the issues and (II) suggest the submission of evidence that may have been overlooked.  At the May 2009 Board hearing, the VLJ posed relevant questions, discussed the evidence of record and sought to identify and obtain pertinent evidence that was not of record, to include remanding the claims for additional development.  In so doing, the VLJ informed the Veteran and her representative of the issues on appeal, the basis of the prior determinations and the elements of the claims that were lacking.  A review of the record also reveals no assertion, by the Veteran or her representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and her representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claims, as evident in the provided testimony, oral presentation and the questions posed, which focused on the evidence and elements necessary to substantiate the claims.  As such, the VLJ complied with the duties set forth in Bryant and that the Board can adjudicate the claims based on the current record.

Notwithstanding the aforementioned finding that the VLJ complied with the duties outlined in Bryant, effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions governing hearings before the Agency of Original Jurisdiction (AOJ) do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).  

The Veteran presently seeks an increased disability evaluation for service-connected migraine headaches, rated at the maximum 50 percent schedular disability evaluation, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.

By way of background, a September 1998 rating action granted service connection for migraine headaches, assigning a 30 percent disability evaluation, effective December 8, 1997, and such was continued in an August 2002 determination.  In the September 2004 determination on appeal, the RO again denied a disability evaluation in excess of 30 percent for this condition.  The Veteran filed a timely notice of disagreement with this determination and perfected appellate review.  Prior to any Board review, the RO assigned a 50 percent disability evaluation for migraine headaches.  

On initial appellate review, in July 2009, the Board granted the maximum schedular disability evaluation of 50 percent for service-connected migraine headaches, effective May 7, 2004, and remanded the claim for initial extraschedular consideration.  Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  After further review, the Board again remanded the claim in June 2010 and the matter has been returned for further appellate review.  

It is generally provided that the rating schedule will represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from a service-connected disability.  38 C.F.R. § 3.321(a).  In the exceptional case, however, to accord justice, where the schedular evaluations are found to be inadequate, the Secretary is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  38 C.F.R. § 3.321(b).  

To determine whether referral to the Chief Benefits Director of VA's Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321, VA must find that the applicable rating criteria do not reasonably describe the particular Veteran's disability level and symptomatology.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Then VA must determine whether the Veteran's exceptional disability picture manifests in other related factors, such as marked interference with employment and frequent periods of hospitalization, rendering the diagnostic criteria inadequate.  Id.; see also 38 C.F.R. § 3.321(b)(1).  When the evidence of record establishes these two elements, VA is required to refer the matter for extraschedular consideration.  Id.  Finally, as part of the extraschedular initial extraschedular consideration by the Chief Benefits Director and any subsequent adjudication in connection with the claim, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.  

During a VA examination in July 2004, the Veteran described her headaches as occurring almost three-and-a-half to four weeks per month.  The headaches were associated with photophobia, nausea, and vomiting.  The examiner diagnosed migraine headaches; and opined that the Veteran's headaches should be considered prostrating and incapacitating, and almost complete due to their frequency.

In August 2005, private physician N. Parikh, M.D., indicated that the Veteran still experienced migraine headaches, which were becoming more debilitating and more frequent.  In June 2006, Dr. Parikh opined that the Veteran was totally disabled and unemployable.

During a VA examination in August 2008, the Veteran described her headaches as occurring approximately three-to-four times per month, and lasting about four-to-five days in duration.  She reported being incapacitated in the course of the headaches.  The examiner diagnosed prostrating migraine headaches, more than 15 to 20 days out of a month.

In May 2009, the Veteran testified that when she filed her claim for an increased disability rating in 2004, her headaches occurred about three or four times weekly and persisted almost all day.

A July 2010 VA examiner considered the Veteran's account of symptomatology, current examination findings and relevant medical evidence, noting a longstanding history of incapacitating migraine headaches, multiple episodes of migraine headache related vomiting that occurred every week and constant headache symptoms.  Ultimately, the examiner opined that based on her migraine symptomatology, the Veteran would not be gainfully employable.  

	Merits

Again, as indicated in the July 2009 decision, the Board finds that service-connected migraine headaches present exceptional/unusual factors that render application of the schedule, to include Diagnostic Code 8100, impractical and an inadequate reflection of the Veteran's overall disability picture.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, upon considering all evidence of record, the Board finds that a 60 percent extraschedular disability evaluation, and no more, is warranted for service-connected migraine headaches.  

The Board finds that the Veteran has provided a competent, credible and highly probative account of migraine headache symptomatology, to include with respect to occupational impairment.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, July 2004 and August 2008 VA examination reports not only characterize the Veteran's migraine headache symptoms as manifesting in prostration, but also indicate such occur as much as 20 times in a month.  The Veteran's private physician also provided an opinion that the Veteran's migraine symptoms have been of this general severity, at least since August 2005.  Most recently, the July 2010 VA examiner indicated that relevant headache symptoms were present daily and that the Veteran experienced weekly episodes of migraine headache related vomiting.  Accordingly, the Board finds that the overall nature, extent, severity and frequency of the Veteran's service-connected migraine headaches, to include the severe nature of her occupational impairment, is most accurately reflected in a 60 percent extraschedular disability evaluation, and no more.  What is more, to the extent migraine headaches render the Veteran unemployable, a 60 percent disability extraschedular evaluation renders her eligible for TDIU consideration.  38 C.F.R. § 4.16.  

Additionally, the July 2004 VA examiner confirmed that the Veteran's headaches were prostrating and incapacitating and August 2008 VA examiner estimated such symptoms occurred approximately 15-to-20 days a month.  The September 2005 statements of Dr. Parikh and of the July 2010 VA examiner further indicate that this condition effectively render the Veteran unemployable.  Based on these factors and the other evidence of record, the Board again concludes that (I) the schedular criteria do not adequately describe the severity and symptoms of the migraine headache condition and (II) the record sufficiently establishes that migraine headache symptomatology, to include vomiting, causes marked interference with the Veteran's occupational function, or presents an exceptional disability picture, making extraschedular evaluation appropriate.  Moreover, although the evidence suggests she may be rendered unemployable due to other conditions for which service connection is not in effect, the Board finds that a 60 percent disability evaluation, and no more, most accurately reflects the severity and occupational impact and overall disability picture of service-connected migraine headaches and the claim is granted.  

TDIU

As previously indicated, the Board finds that statements made by the Veteran throughout the pendency of the present appeal have reasonably raised a claim seeking entitlement to a TDIU.  See Rice.  Upon reviewing the evidence of record, the Board concludes that, since May 7, 2004 (the date the present claim was received), a TDIU is warranted, due to the Veteran's service-connected migraine headaches.  

A TDIU may be assigned where the schedular rating is less than total when, in the judgment of the Board, the Veteran us disabled and unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).

As outlined in this decision, the Veteran was granted a 60 percent extraschedular disability evaluation for service-connected migraine headaches.  As such, during the period under review (i.e. since May 7, 2004), the Board finds that the Veteran met the threshold schedular requirements for an award of TDIU benefits, under 38 C.F.R. § 4.16(a).  Moreover, the evidence sufficiently establishes that the Veteran was unemployed for the entire period under review, to include as documented in a Social Security Administration (SSA) disability award letter.

Further, as the impact migraine headache symptoms have on her employability is within her personal observation, the Board finds the Veteran's numerous statements on this matter, to include at her May 2009 Board hearing, when considered with all other evidence of record, to be competent, credible and highly probative evidence tending to support her claim.  Buchanan, supra; see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  Moreover, based on her account of symptomatology, relevant medical evidence and current examination findings, the July 2010 VA examiner provided a clear and well reasoned medical opinion that the Veteran's service-connected migraine headaches likely rendered her unemployable.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Accordingly, the Board finds that the totality of the evidence, medical and lay, to sufficiently reflects migraine headache symptoms of such a severity that the Veteran would be unable to secure or follow a substantially gainful occupation.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Thus, resolving all reasonable doubt in her favor, the Board finds that, since May 7, 2004, the Veteran is entitled to TDIU benefits.


ORDER

A 60 percent extraschedular disability evaluation, and no more, is granted for migraine headaches, subject to the law and regulations governing the payment of monetary benefits.

Since May 7, 2004, a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


